Citation Nr: 1030518	
Decision Date: 08/13/10    Archive Date: 08/24/10	

DOCKET NO.  05-06 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from April 1959 to January 1963.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the VARO in New 
Orleans, Louisiana, that, in pertinent part, denied service 
connection for PTSD as well as "depression; anxiety."  Subsequent 
actions by VA have focused primarily on the Veteran's claim for 
service connection for PTSD.  However, in view of Clemons v. 
Peake, 23 Vet. App. 1 (2009), a case in which it was determined 
by the United States Court of Appeals for Veterans Claims (Court) 
that a claim for service connection for a mental disability may 
encompass claims for service connection of any mental disability 
that may reasonably be encompassed by several factors, including 
the claimant's description of a claim, the symptoms the claimant 
describes, and the information the claimant submits or that the 
Secretary obtains in support of the claim.  The Board has taken 
an expansive view of the Veteran's claim in accordance with 
Clemons and finds that the question of the Veteran's entitlement 
to service connection for a psychiatric disability other than 
PTSD must be addressed further.  This will take place in a REMAND 
at the end of the decision below.  The claim for service 
connection for an acquired psychiatric disorder other than PTSD 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO by way of the Appeals Management Center (AMC), 
in Washington, D.C.  


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of PTSD.

2.  The record does not include credible supporting evidence 
regarding the occurrence of the Veteran's claimed inservice 
stressors in service.




CONCLUSION OF LAW

The Veteran does not have PTSD that was incurred in or aggravated 
by his active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)) redefines VA's duty to notify and assist a 
Veteran in the development of a claim.  Regulations implementing 
the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The notice should also address the 
rating criteria, or, in fact, any provisions that are pertinent 
to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

A review of the record reveals there has been essential 
compliance with the mandates of the VCAA throughout the course of 
the appeal.  In a letter dated in June 2007, the Veteran was 
asked to provide more specific details with regard to the 
stressful experiences he claimed he had in service.  He was to 
complete a questionnaire as to exact dates of the alleged 
incidents, the locations, and approximate time frame with regard 
to the incidents.  He was also asked to provide reports of 
private physicians, if any, who had treated him for PTSD since 
discharge.  He was also asked to provide information with regard 
to any treatment he had received from VA.  The communication was 
very detailed in asking for more specific information.  

The VCAA also requires VA to make reasonable efforts to help the 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  In this case VA 
obtained the Veteran's service treatment records, service 
personnel records, and post service private and VA treatment 
records.  The RO attempted on several occasions to verify the 
Veteran's claimed stressors.  The claims file contains a March 
2010 memorandum from the AMC that the PTSD coordinator at that 
facility was not able to corroborate the Veteran's alleged PTSD 
stressors.  It was stated that all efforts to obtain needed 
information had been exhausted and further attempts would be 
futile.  Reference was made to specific efforts that were made in 
order to obtain the information necessary to help the Veteran 
corroborate the claimed stressful events.  The agencies contacted 
for stressor verification included the Marine Corps, the Joint 
Services Records Research Center (JSRRC), and the National 
Archives and Records Administration.  Additionally, even though 
no evidence corroborating any claimed inservice stressors has 
been submitted, the Veteran was accorded a comprehensive 
psychiatric examination by VA in January 2010.  The report of the 
examination has been obtained and associated with the claims 
file.  

Factual Background and Analysis

As an initial matter, the Board notes that the Veteran did not 
engage in combat with the enemy.  Therefore, the combat 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not for 
application.

The Board notes that service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) Medical evidence diagnosing the 
condition; (2) a link, established by medical evidence between 
current symptoms and an inservice stressor; and (3) credible 
evidence that the claimed inservice stressor(s) actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997).  With respect to the third element, where, as here, the 
Veteran did not serve in combat with enemy forces during service, 
there must be independent evidence to corroborate the Veteran's 
statement as to the incurrence of any claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).    

The Board has carefully reviewed the extensive clinical evidence, 
but finds that service connection for PTSD is not warranted.  In 
this regard, the Board finds that a key element in establishing 
service connection for such is to show that the Veteran currently 
has a diagnosis of the disability for which service connection is 
being sought.  See 38 C.F.R. § 3.304.  Although the evidence 
indicates that the Veteran has sought treatment for what he has 
reported as possible PTSD, there is no diagnosis of PTSD in the 
several volumes of evidence available to the Board.  That 
evidence reflects extensive psychological evaluations over the 
years.  The Veteran referred to a Dr. K who he at one time 
reported treated him for PTSD, but in more recent communications 
has indicated that Dr. K "took advantage of me and charged me 
$1,750 in advance for three hours of his assistant administering 
a series of multiple choice standard tests to me in his office 
when I was confused and desperate to get a diagnosis from a 
doctor since the claims reviewers stated there was not an 
appropriate diagnosis in my record."

There is no medical evidence diagnosing PTSD in accordance with 
the provisions of 38 C.F.R. § 4.125.  Since regulations require 
medical evidence diagnosing the claimed condition, the Veteran's 
self-assessment is not competent.  38 C.F.R. § 3.304.  Therefore, 
in the absence of a diagnosis of a current disability, there can 
be no valid claim in this regard.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  VA has contacted the National 
Archives and Records Administration, the Department of the Navy, 
the Naval History and Heritage Command, the National Archives and 
Record Administration, and the JSRRC, but the evidence provided 
from these various sources does not corroborate any of the 
Veteran's claimed stressors.  Reports of VA outpatient treatment 
and evaluation between 2006 and 2010 contain varying psychiatric 
diagnoses.  While the records reflect the Veteran self-reported a 
diagnosis of PTSD, the records do not reflect any mental health-
care professional has diagnosed PTSD.  

The record includes the report of a visit for evaluation of PTSD 
in December 2009.  It was noted the Veteran had a copy of the 
DSM-IV criteria for PTSD with him.  He checked off which symptoms 
he believed he had.  He stated that he began seeking mental 
health treatment while in Hawaii during the 1980's.  He indicated 
he had only had outpatient treatment and had never been 
hospitalized or had residential treatment.  He appeared to have 
had treatment only at VA outpatient mental health clinics.  He 
stated he had not gone to Vet Centers.  The claims file had a 
copy of an evaluation by a physician in Louisiana for Social 
Security purposes.  He also stated he had an evaluation done by a 
Dr. K in the private sector in Hawaii to try to support his claim 
for PTSD, but no information to that effect is of record.  He 
stated that he now believed he had been tricked by the doctor 
into paying money up front and never got an assessment.  

A lengthy history was reported.  Following clinical examination 
and review of the Veteran's history, the examiner stated the 
Veteran did not meet the diagnostic criteria warranting a 
diagnosis of PTSD.  It was stated that the symptoms the Veteran 
reported were better accounted for by a personality disorder and 
resultant depressive disorders.  The Veteran was given an Axis I 
diagnosis of major depressive disorder, recurrent, without full 
interepisode recovery, superimposed on a dysthymic disorder.  He 
was given an Axis II diagnosis of Cluster B traits (primarily 
narcissistic).  It was indicated that a review of his records and 
the report of the current evaluation "shows that his recounting 
of what his criterion A is changes over time indicating that he 
is perceiving them in hindsight and did not experience them at 
the time as truly traumatic events.  The symptoms that have 
impacted upon his life are better accounted for by diagnoses of 
personality disorders and mood disorders."

Later in January 2010 a VA psychologist conducted an evaluation 
on the Veteran.  It was stated the Veteran reported stressors 
that included drinking water that he later learned had been 
contaminated.  He also referred to another situation in which he 
became upset when he accidentally fired a round during an 
operation because he believed it could have injured someone.  He 
was also upset about a unit that was led into a mine field in 
Guantanamo Bay.  The Veteran stated that he learned about this 
because he performed some administrative work on a related court 
case.  He was not present when the incident occurred and only 
became aware of it on a second-hand basis.  The examiner opined 
that "these experiences, while they may be moderately stressful 
did not induce intense fear or horror and are not traumatic 
stressors that would result in PTSD.  The Veteran is not 
reporting any reexperiencing symptoms related to these events.  
Thus they cannot be qualifying stressors for PTSD."  Following 
examination, the examiner stated the Veteran did not meet the 
criteria warranting a diagnosis of PTSD.  It was stated he did 
not have a qualifying stressful event.  The Veteran was given an 
Axis II diagnosis of narcissistic personality disorder.  

The Board notes that it, as fact finder, is obligated to, and 
fully justified in, determining whether lay evidence is credible 
in and of itself, and that is because of possible bias, 
conflicting statements, and so forth.  Also, the Board is aware 
it cannot weigh the absence of contemporaneous medical evidence 
against the lay evidence of record.  See Buchanan v. Nicholson, 
451 F.3d 1331 (2006).  

However, based upon the vague and inconsistent statements from 
the Veteran over the years, none of which have been able to be 
verified, and the medical evidence of record that does not show a 
diagnosis of PTSD, the Board finds that the Veteran's assertions 
of having PTSD are not credible and do not provide a basis to 
establish service connection. 

It is noted that the provisions of 38 C.F.R. 3.304(f) were 
recently amended to eliminate the requirement for corroborating 
evidence of a claimed in-service stressor if it is related to the 
Veteran's "fear of hostile military or terrorist activity."  
However, these provisions are not applicable in the current case, 
in that the basis for denial is that the incidents alleged by the 
Veteran have been inconsistent and vague and not of a nature as 
to be a qualifying stressful event.  


ORDER

Service connection for PTSD is denied.


REMAND

The record as it stands is not adequate for the purpose of 
rendering a fully informed decision as to the claim for 
entitlement to service connection for a chronic acquired 
psychiatric disorder other than PTSD.  When a Veteran makes a 
claim, he is seeking service connection for symptoms regardless 
of how those symptoms are diagnosed or classified.  See Clemons 
v. Shinseki, 23 Vet. App. 1 (2009) ( the scope of a mental health 
disability claim includes any mental health disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record). 
When the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill the statutory duty to assist the Veteran with the 
development of facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).  

In view of the foregoing, further development of the case is 
necessary and it is REMANDED for the following:

1.  Contact the VA examiner who conducted 
the January 2010 psychiatric examination on 
the Veteran in Honolulu, Hawaii, and have 
him provide an opinion as to whether it is 
at least as likely as not that any current 
psychiatric disorder other than PTSD is 
related to the Veteran's military service 
under any theory.  The complete rationale 
for any opinion expressed should be 
provided.  If the examiner finds it 
impossible to provide any requested opinion 
without resort to speculation, he should so 
indicate and discuss why such an opinion 
could not be provided.  If the examiner is 
not available, the Veteran is authorized an 
examination by another VA physician 
knowledgeable in psychiatry for the purpose 
of determining the current nature and 
etiology of any chronic acquired 
psychiatric disorder now present.  The 
Board emphasizes that the claim for PTSD 
has been resolved, and the issue is limited 
to psychiatric disorders other than PTSD.

2.  Then, the case should be readjudicated.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case and be afforded the opportunity 
for response.  The matter should then be 
returned to the Board, if otherwise in 
order, for further review.  

By this REMAND, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


